DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
Response to Amendment
Claims 1-15, 17, and 19-22 are pending in the Amendment filed 07/08/2021.
The prior art rejections of record are withdrawn in view of Applicant’s amendments to independent claims 1 and 14.
However, claims 1-15, 17, and 19-21 are rejected in view of newly cited reference to Hermann et al. (US 20150051135 A1), as set forth below. 
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference to Hermann et al. (US 20150051135 A1) discloses a method for producing a cleaning and/or disinfecting water-based fluid using substances for electrolytic activation [Abstract, para. 0004, para. 0022], including: (i) sodium carbonate [Hermann, para. 0022, “sodium carbonate, (iii) sodium acetate [Hermann, para. 0038], (iv) potassium carbonate [Hermann, para. 0020, 0038], and (v) potassium bicarbonate [Hermann, para. 0020, 0038].
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of generating electrochemically activated liquid via carbonate electrolyte salts, of Field, to include the optimized fluid for electrolytic treatment including sodium hydrogen carbonate or potassium hydrogen carbonate (e.g., sodium bicarbonate or potassium carbonate) and sodium acetate, of Hermann, in order to produce an electrolyzed fluids with improved cleaning and sterilizing abilities, as taught by Hermann [Abstract, para. 0004]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 8025786 B2) in view of Hermann et al. (US 20150051135 A1). 
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
1.    Field discloses a method for cleaning a surface [Abstract, col. 2, lines 33-36], the method comprising:
generating electrolyzed water in an electrolytic cell [col. 6, lines 25-50; col. 22, line 65-col. 23, line], that comprises:
an anode compartment comprising an anode [col. 6, lines 25-50];
a cathode compartment comprising a cathode [col. 6, lines 25-50];
an anolyte that is disposed in the anode compartment, the anolyte comprising an electrolyte [col. 5, lines 27-32] that includes at least one of: (i) sodium carbonate, (ii) sodium percarbonate, (iii) sodium acetate, (iv) potassium carbonate, and (v) potassium bicarbonate [“carbonate salt”, col. 5, lines 27-32], 

applying the electrolyzed water to a surface that is to be cleaned [col. 26, lines 41-52; col. 28-29, Example 13]; and 
removing a portion of the electrolyzed water from the surface that is to be cleaned [col. 21, lines 10-12; Fig. 18, col. 32, lines 8-34; col. 31, lines 53-57].
As to the claimed electrolytes, Field teaches the use of “carbonate salts” [col. 5, lines 27-32]: “Examples of suitable electrolytes include chloride salt, nitrate salt, carbonate salt or any other salt that is soluble in water (or other liquid being electrochemically activated). Chloride salts include, for example, sodium chloride (such as pure NaCl), potassium chloride, magnesium chloride, calcium chloride or the like.” [col. 5, lines 27-32].
Field therefore fails to explicitly disclose: 
an electrolyte that includes at least one of: (i) sodium bicarbonate, (ii) sodium percarbonate, (iii) sodium acetate, and (iv) potassium bicarbonate.
However, Hermann discloses a method for producing a cleaning and/or disinfecting water-based fluid, containing at least one cleaning and/or disinfecting substance with oxidative effect, characterized in that at least one fat-dissolving and/or lime-dissolving substance is added to the water in a dosing of, in total, at least 0.1 g/l of water, at least one salt from the group of citrates, acetates, tartrates or formates is used as lime-dissolving substance, at least one C14-C18 carboxylic acid or a sulfonate or a hydroxide is 
[0004] The object of the present invention is to provide an optimized fluid for electrolytic treatment in an electrolysis cell, in which fluid, following the electrolysis, substances that clean and/or disinfect particularly well are contained. The fluid cleaning and/or disinfection agent obtained by electrolysis is additionally to be safe for the environment, hardly corrosive, and is not to pose a health risk.
[0022] From the free possibility of combination of the specified anions and cations, a large number of substances can be considered, these substances being dissolvable in water for the production of the starting solution for electrolytic activation. By way of example (see the practical examples further below), the following are mentioned: [0023] sodium hydrogen carbonate or potassium hydrogen carbonate, sodium carbonate or potassium carbonate, ammonium hydrogen carbonate and/or ammonium carbonate, potassium phosphate, sodium phosphate or ammonium phosphate, potassium sulfonate, sodium sulfonate or ammonium sulfonate, in particular potassium alkylbenzene sulfonate, sodium alkylbenzene sulfonate or ammonium alkylbenzene sulfonate, potassium salts, sodium salts or ammonium salts of tartaric acid or of acetic acid or of formic acid or of citric acid, potassium sulfate, sodium sulfate or ammonium sulfate or the respective hydrogen sulfates, the sodium salts, potassium salts or ammonium salts or hydrogen salts of sulfonic acids or of phosphoric acid, or also the addition of ammonium, potassium hydroxide solution or sodium hydroxide solution to the specified acids themselves. 
[0038] A set of different powders, tablets or concentrates is offered, from which the user himself compiles the desired cleaning powers before he supplies the solution for electrolytic activation. A set of this type can consist for example of a basic cleaner (for example sodium hydrogen carbonate, potassium hydrogen carbonate or ammonium hydrogen carbonate), a fat dissolver (for example sodium (hydrogen) phosphate, potassium (hydrogen) phosphate or ammonium (hydrogen) phosphate), a lime dissolver (for example sodium acetate, sodium citrate or sodium tartrate, potassium acetate, potassium citrate or 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of generating electrochemically activated liquid via carbonate electrolyte salts, of Field, to include the optimized fluid for electrolytic treatment including sodium hydrogen carbonate or potassium hydrogen carbonate (e.g., sodium bicarbonate or potassium carbonate) and sodium acetate, of Hermann, in order to produce an electrolyzed fluids with improved cleaning and sterilizing abilities, as taught by Hermann [Abstract, para. 0004]. 
4. Modified Field discloses the method of claim 1, wherein the method further comprises conditioning the electrolyzed water by splitting electrolyzed alkaline water produced in the cathode compartment into the first flow [col. 22, lines 58-66] and the second flow [col. 25, lines 56-61, “liquid can be supplied to a separate storage tank for later use”; col. 31, lines 62-32, line 4, “output reservoirs for containing produced anolyte or catholyte (either separately or combined) until needed.”],
directing the first flow and the second flow through the first conduit [col. 22, lines 58-66; Fig. 11] and the second conduit col. 25, lines 56-61, “liquid can be supplied to a separate storage tank for later use”; col. 31, lines 62-32, line 4, “output reservoirs for containing produced anolyte or catholyte (either separately or combined) until needed.”], respectively, and 
then mixing the first flow and the second flow together before applying a mixture of the first flow and the second flow to the surface to be cleaned [col. 32, lines 2-4, “Once primed with output liquid, the output reservoirs can provide a buffer that can supply a higher output flow rate”; Fig. 11, see dotted lines leading from storage tank 108 through valve 195 to flowpath 160].
6.      Modified Field discloses the method of claim 4, wherein the method further includes using:
a wand 406 [Fig. 18, col. 32, lines 8-34];
a pump that is configured to pump the mixture of the first flow and the second flow of the electrolyzed alkaline water to the wand and to apply the mixture of the first flow and the second flow to the surface to be cleaned [Fig. 18, col. 32, lines 8-34].

13.    Modified Field discloses the method of claim 12, wherein the electrolyzed water comprises an electrolyzed alkaline water that is free from sodium chloride [Hermann, para. 0038].

Claims 5, 9-10, and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 8025786 B2) in view of Hermann et al. (US 20150051135 A1) as applied to claims 1, 4, 6 and 12-13 above, and further in view of MacKenzie et al. (US 20120160329 A1).  
5. Modified Field discloses the method of claim 4, but fails to explicitly disclose:
wherein a length of the first conduit is in contact with and is twisted around a length of the second conduit. 
However, MacKenzie et al teach (see paragraph [0003]) that plural parallel conduits are often twisted together into a helical rope-like structure to increase the strength of the conduit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have twisting the conduits, of Field, around each other to thereby increase the relative tensile strength of the conduit as taught by MacKenzie et al. [para. 0003]. 
9.    Modified Field discloses the method of claim 4, wherein the method further comprises conditioning the electrolyzed water by splitting electrolyzed alkaline water produced in the cathode compartment into the first flow [col. 22, lines 58-66] and the second flow [col. 25, lines 56-61, “liquid can be supplied to a separate storage tank for later use”; col. 31, lines 62-32, line 4, “output reservoirs for containing produced anolyte or catholyte (either separately or combined) until needed.”],
directing the first flow and the second flow through the first conduit [col. 22, lines 58-66; Fig. 11] and the second conduit col. 25, lines 56-61, “liquid can be supplied to a separate storage tank for later use”; col. 31, lines 62-32, line 4, “output reservoirs for containing produced anolyte or catholyte (either separately or combined) until needed.”], respectively, and 

Modified Field fails to explicitly disclose:
wherein the first conduit is twisted around the second conduit.
However, MacKenzie et al teach (see paragraph [0003]) that plural parallel conduits are often twisted together into a helical rope-like structure to increase the strength of the conduit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have twisting the conduits, of Field, around each other to thereby increase the relative tensile strength of the conduit as taught by MacKenzie et al. [para. 0003]. 
10.    Modified Field discloses the method of claim 1, further comprising:
wherein the first and second conduits are each coupled to a fluid stream combiner that combines the first and second streams of the electrolyzed water after respectively passing through the first and second conduits and prior to application to the surface to be cleaned [col. 32, lines 2-4, “Once primed with output liquid, the output reservoirs can provide a buffer that can supply a higher output flow rate”; Fig. 11, see dotted lines leading from storage tank 108 through valve 195 to flowpath 160]. 

21. Modified Field discloses a method for cleaning a surface [Abstract, col. 2, lines 33-36], the method comprising:
generating electrolyzed water in an electrolytic cell [col. 6, lines 25-50; col. 22, line 65-col. 23, line], that comprises:
an anode compartment comprising an anode [col. 6, lines 25-50];
a cathode compartment comprising a cathode [col. 6, lines 25-50];
a sodium carbonate [Hermann, para. 0022, “sodium carbonate”] electrolyte solution in the anode compartment [Field, “carbonate salt”, col. 5, lines 27-32]; and 

splitting electrolyzed alkaline water produced in the cathode compartment into a first flow [col. 22, lines 58-66] and a second flow [col. 25, lines 56-61, “liquid can be supplied to a separate storage tank for later use”; col. 31, lines 62-32, line 4, “output reservoirs for containing produced anolyte or catholyte (either separately or combined) until needed.”], 
directing the first flow of the electrolyzed alkaline water into a first conduit [col. 22, lines 58-66; Fig. 11], 
directing the second flow of the electrolyzed water into a second conduit [col. 25, lines 56-61, “liquid can be supplied to a separate storage tank for later use”; col. 31, lines 62-32, line 4, “output reservoirs for containing produced anolyte or catholyte (either separately or combined) until needed.”], and 
combining the first flow and the second flow together to form a mixture after they have respectively passed through the first conduit and the second conduit, and before the mixture is applied to the surface that is to be cleaned [col. 32, lines 2-4, “Once primed with output liquid, the output reservoirs can provide a buffer that can supply a higher output flow rate”; Fig. 11, see dotted lines leading from storage tank 108 through valve 195 to flowpath 160];
wherein the first conduit is non-concentric with respect to the second conduit [Fig. 11, see dotted lines leading from storage tank 108 through valve 195 to flowpath 160];
wherein a length of the first conduit is in contact with, and laterally coupled to, a length of the second conduit [col. 32, lines 2-4, “Once primed with output liquid, the output reservoirs can provide a buffer that can supply a higher output flow rate”; Fig. 11, see dotted lines leading from storage tank 108 through valve 195 to flowpath 160], and 
wherein the first conduit is twisted around the second conduit, 
applying the mixture to the surface that is to be cleaned [col. 26, lines 41-52; col. 28-29, Example 13]; and

Field fails to teach the first conduit is twisted around the second conduit.
However, MacKenzie et al teach (see paragraph [0003]) that plural parallel conduits are often twisted together into a helical rope-like structure to increase the strength of the conduit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have twisting the conduits, of Field, around each other to thereby increase the relative tensile strength of the conduit as taught by MacKenzie et al. [para. 0003]. 

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 8025786 B2) in view of Hermann et al. (US 20150051135 A1) as applied to claims 1, 4, 6 and 12-13 above, and further in view of Chang (US 20040020835 A1).
7.    Modified Field discloses the method of claim 1, but fails to explicitly disclose:
 the method further comprises applying a magnetic field to the electrolyzed water in at least one of the first conduit and the second conduit.
Field teaches [para. 0155] that the liquid distribution path of the electrolytic system could also include one or more filters for removing selected components or chemicals from the produced EA water (electrolyzed alkaline water).
However, Chang teaches (see abstract, paragraphs [0001] and [0006]) a treatment station which included a magnet to induce a magnetizing effect on water there by producing water having high cleaning and washing function.
Therefore, it would have been obvious to one of ordinary skill in the art to have added the magnet of Chang to the electrolytic cell of Field et al according to the suggestion of Field et al of providing additional treatments on the electrolyzed water for the purpose of combining the effect of the electrolyzed water of Field et al with the enhanced cleaning and washing function of water treated by a magnet as taught by Chang. Additionally, since Field et al suggested treatment of the electrolyzed water, it would 
11. Modified Field discloses the method of claim 1, but fails to explicitly disclose:
wherein the conditioning the electrolyzed water further comprises directing the electrolyzed alkaline water produced in the cathode compartment past a magnet coupled to at least one of the first conduit and the second conduit.
Field teaches [para. 0155] that the liquid distribution path of the electrolytic system could also include one or more filters for removing selected components or chemicals from the produced EA water (electrolyzed alkaline water).
However, Chang teaches (see abstract, paragraphs [0001] and [0006]) a treatment station which included a magnet to induce a magnetizing effect on water there by producing water having high cleaning and washing function.
Therefore, it would have been obvious to one of ordinary skill in the art to have added the magnet of Chang to the electrolytic cell of Field et al according to the suggestion of Field et al of providing additional treatments on the electrolyzed water for the purpose of combining the effect of the electrolyzed water of Field et al with the enhanced cleaning and washing function of water treated by a magnet as taught by Chang. Additionally, since Field et al suggested treatment of the electrolyzed water, it would have been obvious to one of ordinary skill in the art at the time of filing to have placed the magnet of Chang at a location downstream from the electrolytic cell.

Claims 2 and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 8025786 B2) in view of Hermann et al. (US 20150051135 A1) as applied to claims 1, 4, 6 and 12-13 above, and further in view Yamaguti et al. (US 5445722 A) and Gardner (US 20170267553 A1).
2.    Modified Field discloses the method of claim 1, but fails to disclose wherein the cell further comprises:
a sensor that is configured to dynamically measure a characteristic of a fluid in the electrolytic cell; and 
a processor, and
wherein the method further comprises using the processor to automatically and continuously modify an amperage applied to the anode and the cathode of the electrolytic cell based on the measured characteristic.
However, Yamaguti discloses a method of producing an electrolytic liquid [Abstract], wherein the electrolytic cell comprises a sensor; and the cell is configured to add more of the electrolyte based on a reading from the sensor [“based on electric conductivity reading from sensor 117a, automatically regulating quantitative pump 109b to inject electrolyte SS into raw water WO”, Fig. 2, col. 6, lines 2-15; col. 12, lines 40-54].
Claim 2. A device for producing electrolytic water having an electrolytic degree, comprising: 
   an electrolyzer having at least one anode chamber with an anode electrode and at least one cathode chamber with a cathode electrode, said chambers partitioned from one another by at least one ion-permeable barrier membrane; 
   a raw water supply passage for supplying raw water into said electrolyzer; 
   at least one flow control mechanism provided on said raw water supply passage; 
   means for injecting an electrolyte solution to said raw water flowing through said raw water supply passage; 
   discharge passages connected to said respective anode and cathode chambers; 
   at least one flow control mechanism provided on at least one of said discharge passages; 
   sensor means provided on at least one of said raw water supply passage and discharge passages for detecting an electrolytic degree of at least one of said raw water and said electrolytic water; and 
   a control unit for controlling at least one of in said electrolyzer, a supply flow quantity of said raw water, and a discharge flow quantity of said electrolytic water responsive to at least one output signal of said sensor means; 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolytic cell, of modified Fields, to include the sensor, of the electrolytic cell of Yamaguti, in order to automatically regulate the injection of the electrolyte, as taught by Yamaguti [Fig. 2, col. 6, lines 2-15; col. 12, lines 40-54].
Furthermore, as to the controlling the amperage applied to the anode and cathode, Gardner discloses an electrolyzed water composition [Abstract], comprising:
The present invention provides a method for producing electrolyzed water composition for use in cleaning and disinfecting of an object. The method comprises preparing an electrolyte solution comprising water, at least one carbonate salt selected from: alkali metal carbonate salts, and at least one chloride salt selected from: alkali metal chloride salts and/or alkali earth metal chloride salts. The method further comprises introducing the aqueous electrolyte solution into an electrolytic cell comprising a plurality of boron-doped diamond electrodes. The method further comprises operating a power supply to apply a predetermined voltage to the electrolyte solution to produce an electrolyzed water composition comprising a plurality of active molecular and ionic species with antimicrobial activity [Abstract]. 
[0043] According to a further aspect, the present invention, there is provided a method for producing an electrolyzed water composition for use in the treatment of plant pathogens, the method comprising: [0044] preparing an electrolyte solution comprising water, at least one anhydrous alkali metal carbonate salt, and at least one chloride salt selected from: alkali metal chloride salts and/or alkali earth metal chloride salts; [0045] introducing the aqueous electrolyte solution into an electrolytic cell comprising a plurality of boron-doped diamond electrodes; and [0046] operating a power supply to apply a predetermined voltage to the electrolyte solution within the electrolytic cell to produce an electrolyzed 
[0049] Preferably, the salts of the electrolyte are selected such that the electrolyzed water biocidal composition for use in the treatment of plant pathogens comprises a free accessible chlorine (FAC) concentration in the range of from 0 to 1000 ppm. The electrolyte solution may be introduced into the electrolytic cell in a continuous or batch process manner. 
[0050] Preferably the at least one chloride salt is potassium chloride or sodium chloride. 
[0051] Preferably the at least one carbonate salt is anhydrous potassium carbonate or anhydrous sodium carbonate. 
[0134] The electrolytic cell preferably comprises an outlet through which the electrolyzed water composition exits the cell. The resulting electrolyzed water composition comprises a range of active molecular and ionic species which have anti-microbial properties. The electrolyzed water composition preferably also has detergent properties. The electrolyzed water composition preferably comprises surfactant species. 
[0135] The active molecular and ionic species include dissolved ozone O.sub.3 and one or more of: hydrogen peroxide H.sub.2O.sub.2, hydroxyl ions OH.sup.- and/or hydronium ions OH.sub.3.sup.+. The electrolyzed water composition according to this embodiment comprises dissolved ozone at a level of approximately 300 ppm. This level of dissolved ozone is approximately 100 times greater than the level which can be achieved by injecting gaseous ozone into water. As a result, the electrolyzed water composition of the present invention has an increased anti-microbial efficacy compared to water which has been injected with gaseous ozone. The electrolyzed water composition may be used as an antimicrobial agent, including as an antibacterial agent, antifungal agent, antiviral agent and/or antiparasitic agent, or any combination thereof. 
[0181] It is also to be understood that the electrolyzed water composition may be varied by varying one or more of: the components of the electrolyte composition, the concentration of the 
[0182] The system may further comprise one or more flow regulators arranged in use to adjust the flow of the electrolyte feed stream between the reservoir and the cell.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing electrolytic water, of modified Field, in order to have provided for modifying the rate at which fluid flows through the cell, as disclosed by Gardner [par. 0182], so as to control the electrolysis by simply controlling the flow of the fluids through the cell. 
14.    Modified Field discloses the method for cleaning a surface [Abstract, col. 2, lines 33-36], the method comprising:
generating electrolyzed water in an electrolytic cell [Field, Fig. 18, col. 32, lines 8-34] , wherein the cell comprises:
an anode compartment comprising an anode [col. 6, lines 25-50] ;
a cathode compartment comprising a cathode [col. 6, lines 25-50];
a sensor that is configured to measure a conductivity of an electrolyte solution in the cell and to automatically and continuously modify an amperage applied to the anode and cathode based on the reading of the sensor [Yamaguti, Fig. 2, col. 6, lines 2-15; col. 12, lines 40-54; Gardner, par. 0182]; and
a processor that is configured to automatically modify an operation of the electrolytic cell based on the measured conductivity of the electrolyte solution [Yamaguti, Fig. 2, col. 6, lines 2-15; col. 12, lines 40-54];

applying the electrolyzed water to a surface that is to be cleaned [col. 6, lines 25-50; col. 26, lines 41-52; col. 28-29, Example 13]; and 
removing a portion of the electrolyzed water from the surface that is to be cleaned [col. 6, lines 25-50; col. 21, lines 10-12; Fig. 18, col. 32, lines 8-34; col. 31, lines 53-57].
15.    Modified Field discloses the method of claim 14, wherein the generating the electrolyzed water comprises placing water in the cathode compartment, and an anolyte in the anode compartment, wherein the anolyte comprises an electrolyte [col. 5, lines 27-32, “carbonate salt”] that includes at least one of: (i) sodium carbonate [Hermann, para. 0022, “sodium carbonate”], (ii) sodium percarbonate, (iii) sodium acetate [Hermann, para. 0038], (iv) potassium carbonate [Hermann, para. 0020, 0038], and (v) potassium bicarbonate [Hermann, para. 0020, 0038].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 8025786 B2) in view of Hermann et al. (US 20150051135 A1) as applied to claims 1, 4, 6 and 12-13 above, and further in view Uno et al. (WO 2014114806 A1) and Yamaguti et al. (US 5445722 A).
3.  Modified field discloses the method of claim 1,  but fails to explicitly disclose (italicized portions):
wherein the electrolytic cell further comprises a recirculation loop that is configured to recirculate the anolyte through the anode compartment, wherein the electrolyte comprises sodium carbonate [Hermann, para. 0022, “sodium carbonate”], wherein the method further includes introducing more raw water into the cathode compartment than into the anode compartment, and 
wherein the method further comprises using electrolyzed alkaline water that is created with use of anolyte that is recirculated through the anode compartment to clean a material selected from at least one of carpet, upholstery, a rug, a drape, fabric, and clothing [Abstract, col. 2, lines 33-36; Fig. 16, col. 30, line 53-66, “carpet extractor system”;  Fig. 18, col. 32, lines 8-34].
However, Uno discloses a method for cleaning [“sterilization”, pg. 19, lines 8-10; Abstract], the method comprising: 
adding an electrolyte to water to create an electrolyte solution [Abstract], the electrolyte comprising chloric salt [“sodium chloride”, pg. 20, lines 16-18]; 
electrolyzing the electrolyte solution to create an electrolyzed oxidizing water 19 and an electrolyzed alkaline water 9 [pg. 6, lines 1-14; pg. 16, lines 16-23; claim 1, Fig. 1]; and
an anolyte recirculation conduit that is configured to recirculate an anolyte through the anode compartment 2 [“circulator”, pg. 20, lines 16-18]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing an electrolyzed water, of Field, to include the anolyte circulator, of the electrolyzing system of Uno, in order to recycle the anolyte in the electrolyzing system and thereby reduce the use of electrolyte, as taught by Uno [pg. 20, lines 16-18].
Further, as to the limitation of “introducing more raw water to the cathode compartment than into the anode compartment”, Yamaguti discloses a method of producing an electrolytic liquid [Abstract], wherein the electrolytic cell comprises a sensor; and the cell is configured to add more of the electrolyte based on a reading from the sensor [“based on electric conductivity reading from sensor 117a, automatically regulating quantitative pump 109b to inject electrolyte SS into raw water WO”, Fig. 2, col. 6, lines 2-15; col. 12, lines 40-54].

   an electrolyzer having at least one anode chamber with an anode electrode and at least one cathode chamber with a cathode electrode, said chambers partitioned from one another by at least one ion-permeable barrier membrane; 
   a raw water supply passage for supplying raw water into said electrolyzer; 
   at least one flow control mechanism provided on said raw water supply passage; 
   means for injecting an electrolyte solution to said raw water flowing through said raw water supply passage; 
   discharge passages connected to said respective anode and cathode chambers; 
   at least one flow control mechanism provided on at least one of said discharge passages; 
   sensor means provided on at least one of said raw water supply passage and discharge passages for detecting an electrolytic degree of at least one of said raw water and said electrolytic water; and 
   a control unit for controlling at least one of in said electrolyzer, a supply flow quantity of said raw water, and a discharge flow quantity of said electrolytic water responsive to at least one output signal of said sensor means; 
   wherein said barrier membrane is movably supported in said electrolyzer by a rotating lever provided at one end with a magnetic yoke which is magnetically attracted by a selected one of plural electromagnets to move said barrier membrane responsive to the electrolytic degree of the electrolytic water discharged from said electrolyzer, to correlatively vary a capacity of each of said anode and cathode chambers. [Claim 2].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolytic cell, of modified Fields, to include the sensor, of the electrolytic cell of Yamaguti, in order to automatically regulate the injection of the electrolyte, as taught by Yamaguti [Fig. 2, col. 6, lines 2-15; col. 12, lines 40-54].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 8025786 B2) in view of Hermann et al. (US 20150051135 A1), Yamaguti et al. (US 5445722 A) and Gardner (US 20170267553 A1), as applied to claims 2 and 14-15 above, and further in view of MacKenzie et al. (US 20120160329 A1).  
17.    Modified Field discloses the method of claim 14, wherein the method comprises conditioning the electrolyzed water by splitting electrolyzed alkaline water produced in the cathode compartment into the first flow [col. 22, lines 58-66] and the second flow [col. 25, lines 56-61, “liquid can be supplied to a separate storage tank for later use”; col. 31, lines 62-32, line 4, “output reservoirs for containing produced anolyte or catholyte (either separately or combined) until needed.”],
directing the first flow and the second flow through the first conduit [col. 22, lines 58-66; Fig. 11] and the second conduit col. 25, lines 56-61, “liquid can be supplied to a separate storage tank for later use”; col. 31, lines 62-32, line 4, “output reservoirs for containing produced anolyte or catholyte (either separately or combined) until needed.”], respectively, and 
then applying the first flow and the second flow to the surface to be cleaned [col. 32, lines 2-4, “Once primed with output liquid, the output reservoirs can provide a buffer that can supply a higher output flow rate”; Fig. 11, see dotted lines leading from storage tank 108 through valve 195 to flowpath 160].
Modified Field fails to explicitly disclose:
wherein the first conduit is twisted around the second conduit.
However, MacKenzie et al teach (see paragraph [0003]) that plural parallel conduits are often twisted together into a helical rope-like structure to increase the strength of the conduit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have twisting the conduits, of modified Field, around each other to thereby increase the relative tensile strength of the conduit as taught by MacKenzie et al. [para. 0003]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 8025786 B2) in view of Hermann et al. (US 20150051135 A1) as applied to claims 1, 4, 6 and 12-13 above, and further in view of Scheibel et al. (US 20130072415 A1).
8.    Modified Field discloses the method of claim 1, but fails to explicitly disclose:
further comprising applying a cleaning agent to the surface that is to be cleaned, wherein the cleaning agent comprises at least one of: (i) orange oil, (ii) orange peel terpene, (iii) citrus terpene, (iv) limonene, (v) D-limonene, (vi) a soy-based surfactant, and (vii) a soybean protein.
However, Scheibel discloses detergent compositions [Abstract], comprising:
[0010] As used herein, the phrase "detergent composition" includes compositions and formulations designed for treating, including cleaning, textiles, fabric, and hard surfaces.
[0035] The non-isoprenoid surfactant may also be selected from linear surfactants derived from agrochemical oils. Agrochemical oils that are typically used to produce naturally-derived surfactants (anionic surfactants, non-ionic surfactants, cationic surfactants, zwitterionic surfactants) include coconut oil, palm kernel oil, soybean oil, or other vegetable-based oils.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of cleaning carpeting or hard flooring, of Field, to include the floor cleaning detergent comprising soybean oil, of Scheibel, in order to provide an improved cleaning solution for cleaning carpeting and hard flooring [para. 0010, 0035]. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 8025786 B2) in view of Hermann et al. (US 20150051135 A1), Yamaguti et al. (US 5445722 A) and Gardner (US 20170267553 A1), as applied to claims 2 and 14-15 above, and further in view of Scheibel et al. (US 20130072415 A1).
19.    Modified Field discloses the method of claim 14, but fails to explicitly disclose the method:
further comprising applying a cleaning agent to the surface that is to be cleaned, wherein the cleaning agent comprises at least one of: (i) a soy-based surfactant and (ii) a soybean protein.

[0010] As used herein, the phrase "detergent composition" includes compositions and formulations designed for treating, including cleaning, textiles, fabric, and hard surfaces.
[0035] The non-isoprenoid surfactant may also be selected from linear surfactants derived from agrochemical oils. Agrochemical oils that are typically used to produce naturally-derived surfactants (anionic surfactants, non-ionic surfactants, cationic surfactants, zwitterionic surfactants) include coconut oil, palm kernel oil, soybean oil, or other vegetable-based oils.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of cleaning carpeting or hard flooring, of Field, to include the floor cleaning detergent comprising soybean oil, of Scheibel, in order to provide an improved cleaning solution for cleaning carpeting and hard flooring [para. 0010, 0035]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 8025786 B2) in view of Hermann et al. (US 20150051135 A1), Yamaguti et al. (US 5445722 A) and Gardner (US 20170267553 A1), as applied to claims 2 and 14-15 above, and further in view of Chang (US 20040020835 A1).
20.    Modified Field discloses the method of claim 14,  but fails to explicitly disclose the method further comprises passing the electrolyzed water past a magnet after the electrolyzed water exits the electrolytic cell. 
However, Chang teaches (see abstract, paragraphs [0001] and [0006]) a treatment station which included a magnet to induce a magnetizing effect on water there by producing water having high cleaning and washing function.
Therefore, it would have been obvious to one of ordinary skill in the art to have added the magnet of Chang to the electrolytic cell of Field et al according to the suggestion of Field et al of providing additional treatments on the electrolyzed water for the purpose of combining the effect of the electrolyzed water of Field et al with the enhanced cleaning and washing function of water treated by a magnet as .
Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: As to claim 22, the closest prior art of record, Field et al. (US 8025786 B2) fails to teach or suggest, alone or in combination with another reference, the cleaning method as recited in claim 21, “wherein the first conduit and the second conduit share, and are separated by, a single wall”, of claim 22, in combination with the limitation, “wherein the first conduit is twisted around the second conduit” as set forth in claim 21, and in conjunction with other limitations therein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show methods for producing electrolyzed water [Abstracts].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
PARVIZ HASSANZADEH can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713